Name: Commission Implementing Regulation (EU) 2017/2215 of 30 November 2017 amending Regulation (EC) No 474/2006 as regards the list of air carriers which are banned from operating or are subject to operational restrictions within the Union (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: transport policy;  air and space transport;  organisation of transport
 Date Published: nan

 2.12.2017 EN Official Journal of the European Union L 318/1 COMMISSION IMPLEMENTING REGULATION (EU) 2017/2215 of 30 November 2017 amending Regulation (EC) No 474/2006 as regards the list of air carriers which are banned from operating or are subject to operational restrictions within the Union (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 2111/2005 of the European Parliament and of the Council of 14 December 2005 on the establishment of a Community list of air carriers subject to an operating ban within the Community and on informing air passengers of the identity of the operating carrier, and repealing Article 9 of Directive 2004/36/EC (1), and in particular Article 4(2) thereof, Whereas: (1) Commission Regulation (EC) No 474/2006 (2) established the list of air carriers which are subject to an operating ban within the Union, referred to in Chapter II of Regulation (EC) No 2111/2005. (2) In accordance with Article 4(3) of Regulation (EC) No 2111/2005, certain Member States and the European Aviation Safety Agency (EASA) communicated to the Commission information that is relevant in the context of updating that list. Relevant information was also communicated by third countries and international organisations. On the basis of that information, the list should be updated. (3) The Commission informed all air carriers concerned, either directly or through the authorities responsible for their regulatory oversight, about the essential facts and considerations which would form the basis for a decision to impose an operating ban on them within the Union or to modify the conditions of an operating ban imposed on an air carrier which is included in the list. (4) The Commission gave the air carriers concerned the opportunity to consult the documents provided by the Member States, to submit written comments and to make an oral presentation to the Commission and to the Committee established by Council Regulation (EEC) No 3922/91 (3) (the Air Safety Committee). (5) The Commission has updated the Air Safety Committee on the on-going joint consultations, in the framework of Regulation (EC) No 2111/2005 and Commission Regulation (EC) No 473/2006 (4), with the competent authorities and air carriers of Equatorial Guinea, Nepal, Nigeria, Saint Vincent and the Grenadines, Thailand,Ukraine and Venezuela. The Commission also provided information to the Air Safety Committee on the aviation safety situation in Afghanistan, Bolivia, India, Indonesia, Iraq, Kazakhstan, Libya, Moldova, Mozambique and Zambia, and on technical consultations with Russia. (6) EASA presented to the Commission and the Air Safety Committee the results of the analysis of audit reports carried out by the International Civil Aviation Organisation (ICAO) in the framework of ICAO's Universal Safety Oversight Audit Programme. In this context, Member States were invited to prioritise ramp inspections on air carriers certified by third countries in respect of which Significant Safety Concerns have been identified by ICAO or in respect of which EASA concluded that there are significant deficiencies in the safety oversight system. In addition to the consultations undertaken by the Commission pursuant to Regulation (EC) No 2111/2005, the prioritisation of ramp inspections will allow for the acquisition of further information regarding the safety performance of the air carriers certified in those third countries. (7) EASA also informed the Commission and the Air Safety Committee of the results of the analysis of ramp inspections carried out under the Safety Assessment of Foreign Aircraft programme (SAFA) in accordance with Commission Regulation (EU) No 965/2012 (5). (8) In addition, EASA informed the Commission and the Air Safety Committee about the technical assistance projects carried out in third countries affected by measures or monitoring pursuant to Regulation (EC) No 2111/2005. It provided information on the plans and requests for further technical assistance and cooperation to improve the administrative and technical capability of civil aviation authorities, with a view to helping resolve any non-compliance with applicable international civil aviation standards. Member States were invited to respond to such requests on a bilateral basis, in coordination with the Commission and EASA. In this regard, the Commission reiterated the usefulness of providing information to the international aviation community, particularly through ICAO's Safety Collaborative Assistance Network (SCAN) database, on technical assistance provided by the Union and its Member States to improve aviation safety around the world. (9) Eurocontrol provided the Commission and the Air Safety Committee with an update on the status of the SAFA alarming function and provided current statistics for alert messages for banned air carriers. Union air carriers (10) Following the analysis by EASA of information resulting from ramp inspections carried out on the aircraft of Union air carriers and from standardisation inspections carried out by EASA, as well as specific inspections and audits carried out by national aviation authorities, several Member States have taken certain enforcement measures and informed the Commission and the Air Safety Committee about those measures. (11) Member States reiterated their readiness to act as necessary should any relevant safety information indicate that there are imminent safety risks as a consequence of a lack of compliance by Union air carriers with the appropriate safety standards. Air carriers from Equatorial Guinea (12) On 7 June 2017, representatives of the Commission and EASA met with representatives of the Autoridad Aeronautica de Guinea Ecuatorial (AAGE). The purpose of that meeting was to continue with the consultations since the latest meeting in 2013. The AAGE informed the Commission and EASA about actions taken to improve compliance with the ICAO requirements for a safety oversight system and also highlighted political efforts to implement reforms. (13) During the meeting of 7 June 2017, the AAGE recognised that air carriers from Equatorial Guinea had not been certified in accordance with ICAO requirements in the past. For that reason, the AAGE revoked the certificates of several air carriers certified in the country and proceeded with the new five phase certification process for the remaining air carriers. The AAGE also provided information on its staff planning and recruitment, aircraft registry, re-certification programme of air carriers and safety oversight programme. (14) As observed in the context of the ICAO audit of February 2017, the AAGE achieved a rate of effective implementation of international aviation safety standards of 62,5 %, up from around 10 % in the past. (15) From 16 to 20 October 2017, a Union on-site assessment visit was conducted in Equatorial Guinea. Experts from the Commission, EASA and Member States participated in that visit. During that visit, the work of the AAGE was assessed, which was verified through visits to the two active air carriers certified in Equatorial Guinea. It was found that the organisational structure of AAGE, which is a recently established independent and autonomous civil aviation authority which started its safety oversight activities in 2012, is appropriate for the level of aviation activities in Equatorial Guinea. It was also found that all areas of civil aviation are covered by the AAGE and that it has its own budget and resources. However, it was observed that the AAGE needs appropriately qualified inspectors, especially in the flight operations area and including with regard to commercial air transport, in order to perform proper and effective safety oversight of the air carriers certified in Equatorial Guinea. (16) The visit showed that a comprehensive regulatory system has been established in Equatorial Guinea. The AAGE is working on updates of regulations to remain in accordance with the latest developments in international aviation safety standards. However, the AAGE relies to a large extent on the certificates, licenses and authorisations that other authorities and organisations have issued, without verification by the AAGE itself, whereas such own verification is an essential part of the safety oversight tasks of the AAGE. Accordingly, this verification process should be included in the procedures of the AAGE and should be properly implemented. (17) The AAGE showed during the visit that there are currently only two air carriers certified in Equatorial Guinea, namely CEIBA Intercontinental and Cronos Airlines. The air operator certificates for the air carriers Punto Azul and Tango Airways have been revoked. (18) During the visit to CEIBA Intercontinental, as part of the Union on-site assessment visit, it was observed that it is still operating under an old air operator certificate and has only progressed to phase two of the contemporary five phase air operator certification procedure. CEIBA Intercontinental is currently undergoing many changes, leading to a lack of updates and approvals of essential flight operation and maintenance manuals and other documentation. Furthermore, those manuals and documentation are not yet customised to the operations and the aircraft of the air carrier. Its safety management system is under development and the air carrier still has to incorporate a meaningful risk analysis. Its safety policies are drafted and established, but not clearly and widely communicated within its organisation. Its quality system also needs further development. (19) The visit to air carrier Cronos Airlines showed that it is aware of the applicable regulations in Equatorial Guinea and it is making efforts to implement those aviation standards. It has successfully passed the contemporary five phase air operator certification procedure. Its air operator certificate was renewed in January 2017. However, it was observed that several manuals had not been customised to its actual operations and that its quality system is not fully developed. Furthermore, it was found that the safety management system of Cronos Airlines is still under development and is currently in phase two of the four phases of the implementation of a safety management system. Safety policies have been drafted and established and are also clearly and widely communicated within the organisation. It has voluntarily entered into a flight data monitoring programme for its aircraft. (20) The AAGE, CEIBA Intercontinental and Cronos Airlines were heard on 14 November 2017 by the Commission and the Air Safety Committee in accordance with Article 7 of Regulation (EC) No 2111/2005. During that hearing, the representative of the government of Equatorial Guinea expressed the strong commitment by the government to further improve the safety of air transport in Equatorial Guinea in order to provide for good domestic and regional connectivity. During the hearing, the AAGE provided information on the corrective actions that are put in place in order to resolve the observations that were raised during the Union on-site assessment visit. The time frame to implement those corrective actions is estimated by the AAGE at one year. (21) The information provided by CEIBA Intercontinental during the hearing on the corrective action plan for the resolution of the observations that were raised during the Union on-site assessment visit did not show that the air carrier had performed a root-cause analysis and indicated that only immediate corrective actions were put in place, without long term preventive measures. (22) As regards Cronos Airlines, during the hearing it provided information on the corrective actions in order to address the observations that were raised during the Union on-site assessment visit, indicating that it had carried out a root cause analysis, immediate corrective actions as well as actions to prevent reoccurrence of the issues identified. (23) On the basis of all available information, including the results of the Union on-site assessment visit and the information provided during the hearing on 14 November 2017, it is considered that, while the AAGE has made considerable improvements to the aviation safety oversight system of Equatorial Guinea, important deficiencies in the safety oversight system in Equatorial Guinea remain. It is assessed that the AAGE does not yet have the ability to fully discharge its responsibilities with respect to the oversight of air carriers certified in Equatorial Guinea. This is demonstrated by the fact that air carriers are certified and safety oversight is performed without the required appropriately qualified inspectors and by the fact that a number of the observations that were raised during the Union on-site assessment visit had not been identified by the AAGE itself during its certification and oversight activities. Therefore, there is at present insufficient evidence to support a decision to annul or amend the operating ban of all the air carriers certified in Equatorial Guinea. However, given that their air operator certificates have been revoked, Punto Azul and Tango Airways should be removed from the list of air carriers which are subject to an operating ban. (24) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that the list of air carriers which are subject to an operating ban within the Union should be amended to remove the air carriers Punto Azul and Tango Airways from Annex A to Regulation (EC) No 474/2006. Air carriers from Nepal (25) On 5 March 2017, the Civil Aviation Authority of Nepal (CAAN) wrote a letter to the Commission, which included information on the current status of the safety oversight system in Nepal. Following the recertification in 2015 of all air carriers in Nepal, the CAAN repeated this exercise in 2016 with the assistance of ICAO, in order to revalidate the air operator certificates once more. (26) On 13 March 2017, the Ministry of Foreign Affairs of Nepal submitted to the Union Delegation in Kathmandu, Nepal, additional documentation which outlined the progress and included an extract of the report of the ICAO Combined Action Team mission report to Nepal. In the operations and airworthiness domains, the ICAO Combined Action Team made a number of observations. Those observations repeated observations that were made during earlier visits, including the Union on-site assessment visit of February 2014 and a Union technical assistance mission of October 2015. In light of that information, the Commission requested on 4 July 2017 additional information from the CAAN. (27) ICAO performed an ICAO Coordinated Validation Mission in Nepal from 4 to 11 July 2017. Based on the results of this mission, ICAO announced on 27 July 2017 that the Significant Safety Concern on the certification of air carriers was resolved by the competent authorities of Nepal. (28) On 3 August 2017, the CAAN provided the information requested by the Commission. It provided, inter alia, information on the holders of air operator certificates, the results of safety oversight activities, the aircraft registered in Nepal, accidents and serious incidents, enforcement actions, the organisation and regulations and technical assistance activities in Nepal. However, the CAAN did not provide any follow-up to the recommendations in the published accident investigation reports. (29) On 7 November 2017, the CAAN provided the final report of the ICAO Coordinated Validation Mission of 4 to 11 July 2017, indicating an increased effective implementation rate of international aviation safety standards to 66 %. However, that report also shows that further improvements are needed with respect to qualified technical personnel and the resolution of safety concerns. The area of personnel licensing of flight crew was not reviewed by ICAO, whereas that area was one of the concerns after the Union on-site assessment visit of February 2014. (30) On the basis of the information available at present, it appears that, although the CAAN has made a certain degree of progress with respect to the implementation of international aviation safety standards, the aviation safety oversight system of Nepal is still insufficient, also demonstrated by the fact that there is a lack of effective action as a follow-up to accidents, including fatal accidents that took place in recent years in order to prevent re-occurrence. (31) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that at this stage there are no grounds for amending the list of air carriers which are subject to an operating ban within the Union with respect to air carriers from Nepal. Air carriers from Nigeria (32) The Commission, with the support of EASA, continues to closely monitor the safety performance of air carriers certified in Nigeria. In its letters of 15 May and 20 June 2017 the Commission underlined the need for the Civil Aviation Authority of Nigeria (NCAA) to closely follow any applications made by air carriers certified in Nigeria for Third Country Operator (TCO) authorisations by EASA. (33) By letter of 30 May 2017, the NCAA informed the Commission on its intention to conduct an extensive audit of the operations of the air carrier Med-View Airline, registered in Nigeria, as well as the actions the NCAA adopted with regards to other Nigerian air carriers. (34) By letter of 10 October 2017, the Commission underlined that these activities are insufficient in view of the applicable requirements and the expected growth of the aviation activities in Nigeria. It informed the NCAA that consultations were opened, pursuant to Article 3(2) of Regulation (EC) No 473/2006. (35) On 30 October 2017, representatives of the Commission and EASA met with senior representatives of the NCAA for a technical consultation meeting. The purpose of that meeting was for the NCAA to explain the corrective and preventive measures taken by the NCAA with respect to Med-View Airline and the other air carriers certified in Nigeria. The NCAA's presentation during that meeting was supported by evidence that showed a certain improvement of the safety oversight of the air carriers for which the Nigerian authorities are responsible under the applicable international regulations. (36) During the meeting, the NCAA informed the Commission and EASA about actions taken to improve compliance with the ICAO requirements for a safety oversight system. It also provided information on the audit conducted on Med-View Airline and on other air carriers registered in Nigeria, namely Arik Air, Air Peace and Kabo Air, as well as on the NCAA's staff numbers, the training and qualification of its inspectors and its safety oversight programme. The NCAA has established and is implementing a flight operations and airworthiness surveillance programme to ensure continued compliance with the regulations. Nigeria is in the process of implementing its State Safety Programme and is planning to reach full implementation thereof by the end of 2018. (37) The information currently available, including the information provided by the NCAA at the meeting of 30 October 2017, provides indications that improvements to the safety oversight system in Nigeria are underway. It is indeed clear that such improvements remain of key importance. This is notably the case in relation to the awareness of the NCAA of the planned activities of the air carriers under its supervision, as well as the actual effective implementation of its safety oversight programme, including the management of findings. On 1 November 2017, the Commission requested additional information in this respect. In addition, the Commission invited the NCAA to discourage Nigerian air operators to apply for a TCO authorisation to EASA until they are fully confident that these operators comply with the applicable international aviation safety standards. (38) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that at this stage there are no grounds for amending the list of air carriers which are subject to an operating ban within the Union with respect to air carriers from Nigeria. (39) Should any relevant safety information indicate that there are imminent safety risks as a consequence of a lack of compliance with international aviation safety standards, the Commission may be obliged to take further action pursuant to Regulation (EC) No 2111/2005. Air carriers from Russia (40) The Commission, EASA and the competent authorities of the Member States continue to closely monitor the safety performance of air carriers certified in Russia and operating within the Union, including through the prioritisation of ramp inspections to be carried out on certain Russian air carriers in accordance with Regulation (EU) No 965/2012. (41) On 20 October 2017, representatives of the Commission and EASA met with representatives of the Russian Federal Air Transport Agency (FATA). The purpose of that meeting was to review the safety performance of air carriers certified in Russia on the basis of ramp inspection reports for the period between 6 October 2016 and 5 October 2017 and to identify cases where oversight activities carried out by the FATA could be strengthened. (42) During that meeting, the Commission reviewed the SAFA ramp inspection results of four air carriers certified in Russia in more detail. While no safety concerns were identified, the FATA informed the Commission of its safety oversight activities on those air carriers. (43) Based on the information currently available, including the information provided by the FATA at the technical consultation meeting of 20 October 2017, it is considered that there is no lack of ability nor a lack of willingness on the part of the FATA to address safety deficiencies of air carriers certified in Russia. On those grounds, the Commission concluded that a hearing before the Commission and the Air Safety Committee of the Russian aviation authorities or of any air carriers certified in Russia was not necessary. (44) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that at this stage there are no grounds for amending the list of air carriers which are subject to an operating ban within the Union to include air carriers from Russia. (45) Member States are to continue to verify effective compliance with international aviation safety standards by the air carriers from Russia, through the prioritisation of ramp inspections in accordance with Regulation (EU) No 965/2012. (46) Should those inspections point to an imminent safety risk as a consequence of non-compliance with the relevant safety standards, the Commission may be obliged to take action against air carriers from Russia pursuant to Regulation (EC) No 2111/2005. Air carriers from Saint Vincent and the Grenadines (47) On 2 February 2017, the air carrier Mustique Airways, certified in Saint Vincent and the Grenadines, re-applied to EASA for a TCO authorisation. This re-application followed an earlier application for a TCO authorisation which had been refused by EASA on safety grounds. EASA assessed this new application in accordance with the requirements of Commission Regulation (EU) No 452/2014 (6). (48) The corrective action plans to address the findings of EASA in relation to the TCO authorisation application of Mustique Airways were found acceptable by EASA and it decided to continue the assessment of the application until all findings were closed. On 11 September 2017, EASA informed the Commission on the closure of the last of the mentioned findings and the fact that, accordingly, EASA would be in a position to issue the authorisation if the air carrier were to be removed from the Air Safety List. (49) In light of that information, the Commission invited Mustique Airways for a hearing in order for Mustique Airways to present the corrective actions put in place and provide information on the measures it has taken in order to prevent that the safety deficiencies identified by EASA during its TCO authorisation assessment would reappear. On 14 November 2017, Mustique Airways presented to the Commission and the Air Safety Committee those corrective actions. They consist of significant changes in the organisation and implementation of a safety management system, supported by a new web-based tool and a new safety policy, in order for Mustique Airways to address the root-causes of the deficiencies and prevent their reappearance. (50) During the hearing Mustique Airways also provided information on a number of measures it took to implement an aviation safety culture within its organisation. Those measures include regular safety meetings at both management and staff levels in order for Mustique Airways to increase the level of safety awareness of its staff and improve the level of reporting on safety occurrences. (51) On the basis of all information available at present, including the assessment conducted by EASA and the information provided during the hearing, it should be concluded that Mustique Airways has resolved the identified safety deficiencies and that Mustique Airways is capable of addressing safety deficiencies which could arise. (52) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore assessed that the list of air carriers which are subject to an operating ban within the Union should be amended to remove the air carrier Mustique Airways from Annex A to Regulation (EC) No 474/2006. (53) Member States are to continue to verify effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on air carriers certified in Saint Vincent and the Grenadines in accordance with Regulation (EU) No 965/2012. (54) Should any relevant safety information indicate that there are imminent safety risks as a consequence of a lack of compliance with international aviation safety standards, the Commission may be obliged to take further action pursuant to Regulation (EC) No 2111/2005. Air carriers from Thailand (55) From 20 to 27 September 2017, ICAO performed an ICAO Coordinated Validation Mission in Thailand in order to review the protocol questions that were the basis for the Significant Safety Concern in Thailand. The corrective actions taken by the Civil Aviation Authority of Thailand (CAAT) were found to be sufficient to resolve the Significant Safety Concern and the effective implementation rate of international aviation safety standards increased to approximately 41 %. However, additional work is ongoing to further increase the effective implementation rate and the CAAT expects an ICAO Coordinated Validation Mission in 2018, covering all areas of a civil aviation safety oversight system. (56) The CAAT was invited for a hearing on 13 November 2017 in order to provide an update to the Commission and the Air Safety Committee on the corrective actions taken to improve the aviation safety situation in Thailand. (57) During the hearing the CAAT provided information on the size and the activities of the civil aviation industry in Thailand and the results of the ICAO Coordinated Validation Mission, including the fact that the Significant Safety Concern had been resolved. The CAAT also reported on progress on the implementation of the sustainability plan, which includes the work on a strategic plan for the near future, the update of legislation and regulations, the organisation and staffing of the authority, the financing of the activities of the authority and the IT systems the CAAT will apply to support its activities. It also provided information on its oversight activities in respect of air carriers certified in Thailand. The Commission encouraged the CAAT to continue with the implementation of its work to ensure the sustainability of aviation safety improvements in Thailand. (58) The available information indicated that the safety oversight system in Thailand has improved. In particular, the CAAT has provided evidence that progress has been achieved over the past year. The information available at present with regard to air carriers certified in Thailand does not support a decision to impose a ban or certain operational restrictions on those air carriers. (59) In order to monitor the situation closely, consultations with the authorities from Thailand are to continue, in accordance with Article 3(2) of Regulation (EC) No 473/2006. (60) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that at this stage there are no grounds for amending the list of air carriers which are subject to an operating ban within the Union with respect to air carriers from Thailand. (61) Member States are to continue to verify effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on air carriers certified in Thailand in accordance with Regulation (EU) No 965/2012. (62) Should any relevant safety information indicate that there are imminent safety risks as a consequence of a lack of compliance with international aviation safety standards, the Commission may be obliged to take further action pursuant to Regulation (EC) No 2111/2005. Air carriers from Ukraine (63) On 19 April 2017, the air carrier International Joint-Stock Aviation Company URGA, certified in the Ukraine, re-applied to EASA for a TCO authorisation. Following the rejection on safety grounds by EASA of its first application for a TCO authorisation, EASA assessed this new application in accordance with the requirements of Regulation (EU) No 452/2014. (64) From 28 to 29 June 2017, in this context, EASA conducted an on-site audit in the headquarter facilities of International Joint-Stock Aviation Company URGA. While that audit enabled to close all the findings identified during the assessment of the first application, five new findings, in particular related to airworthiness, were identified. Subsequently, International Joint-Stock Aviation Company URGA submitted to EASA a corrective action plan in response to those findings. On the basis of this corrective action plan, all findings were closed on 4 October 2017 to the full satisfaction of EASA. EASA informed the Commission of this and of the fact that, accordingly, EASA would be in a position to issue the authorisation if the air carrier were to be removed from the Air Safety List. (65) On that basis, International Joint-Stock Aviation Company URGA was invited for a hearing by the Commission and the Air Safety Committee, which took place on 13 November 2017. During the hearing, it provided detailed information on the implementation of the corrective action plan developed in response to the findings raised by EASA during the on-site audit of June 2017. It also explained that major changes in its organisation and its procedures have been introduced in order to strengthen its capacity to comply with the international aviation safety standards. With a view to ensure the sustainability of those measures and to enable an effective control over its activities, International Joint-Stock Aviation Company URGA also restructured its internal quality system. (66) On the basis of all information available at present, including the assessment conducted by EASA and the information provided during the hearing, it should be concluded that International Joint-Stock Aviation Company URGA has resolved the identified safety deficiencies and that International Joint-Stock Aviation Company URGA is capable of addressing safety deficiencies which could arise. (67) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that the list of air carriers which are subject to an operating ban within the Union should be amended to remove the air carrier International Joint-Stock Aviation Company URGA from Annex A to Regulation (EC) No 474/2006. (68) Member States are to continue to verify effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on air carriers certified in Ukraine in accordance with Regulation (EU) No 965/2012. (69) Should any relevant safety information indicate that there are imminent safety risks as a consequence of a lack of compliance with international aviation safety standards, the Commission may be obliged to take further action pursuant to Regulation (EC) No 2111/2005. Air carriers from Venezuela (70) On 6 March 2017, the air carrier Avior Airlines, certified in Venezuela, applied to EASA for a TCO authorisation. EASA assessed that application in accordance with the requirements of Regulation (EU) No 452/2014. (71) In conducting its TCO safety assessment of Avior Airlines, EASA raised concerns about the failure by Avior Airlines to demonstrate compliance with the applicable requirements. EASA therefore concluded that further assessment would not result in the issuance of a TCO authorisation to Avior Airlines and that the air carrier did not meet the applicable requirements of Regulation (EU) No 452/2014. Consequently, on 4 October 2017, EASA rejected the TCO application of Avior Airlines on safety grounds. (72) On 10 October 2017, the Commission requested information from the Civil Aviation Authority of Venezuela (INAC) on the measures it has taken following the rejection of the TCO application of Avior Airlines by EASA. That letter constituted the opening of consultations with the authorities that have regulatory oversight over the air carriers certified in Venezuela in accordance with the criteria laid down in Article 3(2) of Regulation (EC) No 473/2006. Since the safety concerns resulting from the TCO safety assessment by EASA of Avior Airlines were not resolved, both the INAC and Avior Airlines were given the opportunity to be heard by the Commission and the Air Safety Committee pursuant to Regulation (EC) No 2111/2005. (73) On 13 November 2017, the INAC provided to the Commission information on the oversight activities performed in respect of the air carriers certified in Venezuela during the past years as well as a description of the oversight conducted in respect of the air carrier Avior Airlines. (74) During the hearing of 14 November 2017, the INAC provided to the Commission and the Air Safety Committee information on its structure, functions, competences and resources, the number of aviation incidents and accidents, the effective implementation of international aviation safety standards, the status under the FAA International Aviation Safety Assessment programme and the number and type of organisations under its supervision. It also explained its oversight process and provided the results of the safety oversight activities performed in respect of Avior Airlines during recent years. The INAC indicated that it had increased the number of inspections of Avior Airlines, as that air carrier expanded its fleet. This resulted in the identification of a considerable number of safety deficiencies at Avior Airlines, in particular in the areas of training of personnel, management of changes and the document control system. (75) The INAC indicated that it was not aware of the findings raised in respect of air carriers certified in Venezuela during ramp inspections by Member States and expressed its intention to engage with EASA in order for the INAC to ensure adequate follow-up of those findings. (76) The information provided indicates that the INAC should further develop its inspection capacity in respect of the air carriers for which it is responsible. (77) During the hearing, Avior Airlines informed the Commission and the Air Safety Committee on the corrective measures taken to address the serious concerns identified by EASA as part of its TCO authorisation assessment, such as airworthiness and maintenance control, the implementation and monitoring of airworthiness directives and the safety and quality management system. However, Avior Airlines showed a clear lack of awareness and comprehension of the seriousness of the safety concerns raised by EASA and identified by the Member States through ramp inspections. Moreover, the measures taken by Avior Airlines show a lack of proper root-cause analysis and suitable corrective action plans to prevent re-occurrence of the same or similar non-compliances which led to those concerns. (78) The information available at present based on EASA's TCO authorisation assessment, the ramp inspections conducted by the Member States and the information provided by the INAC and by Avior Airlines, shows that there is clear evidence of serious safety deficiencies on the part of Avior Airlines. This information also shows that Avior Airlines is not capable of addressing those safety deficiencies, as demonstrated, inter alia, by the inappropriate and insufficient corrective action plan that it presented in response to the findings of EASA and the lack of adequate response to the findings raised during the ramp inspections performed by Member States. (79) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that the list of air carriers which are subject to an operating ban within the Union should be amended to include the air carrier Avior Airlines in Annex A to Regulation (EC) No 474/2006. (80) Member States are to continue to verify effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on air carriers certified in Venezuela in accordance with Regulation (EU) No 965/2012. (81) Should any relevant safety information indicate that there are imminent safety risks as a consequence of a lack of compliance with international aviation safety standards, the Commission may be obliged to take further action pursuant to Regulation (EC) No 2111/2005. (82) Regulation (EC) No 474/2006 should therefore be amended accordingly. (83) The measures provided for in this Regulation are in accordance with the opinion of the Air Safety Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 474/2006 is amended as follows: (1) Annex A is replaced by the text set out in Annex I to this Regulation; (2) Annex B is replaced by the text set out in Annex II to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 2017. For the Commission, On behalf of the President, Violeta BULC Member of the Commission (1) OJ L 344, 27.12.2005, p. 15. (2) Commission Regulation (EC) No 474/2006 of 22 March 2006 establishing the Community list of air carriers which are subject to an operating ban within the Community referred to in Chapter II of Regulation (EC) No 2111/2005 of the European Parliament and of the Council (OJ L 84, 23.3.2006, p. 14). (3) Council Regulation (EEC) No 3922/91 of 16 December 1991 on the harmonization of the technical requirements and administrative procedures in the field of civil aviation (OJ L 373, 31.12.1991, p. 4). (4) Commission Regulation (EC) No 473/2006 of 22 March 2006 laying down implementing rules for the Community list of air carriers which are subject to an operating ban within the Community referred to in Chapter II of Regulation (EC) No 2111/2005 of the European Parliament and of the Council (OJ L 84, 23.3.2006, p. 8). (5) Commission Regulation (EU) No 965/2012 of 5 October 2012 laying down the technical requirements and administrative procedures related to air operations pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (OJ L 296, 25.10.2012, p. 1). (6) Commission Regulation (EU) No 452/2014 of 29 April 2014 laying down technical requirements and administrative procedures related to air operations of third country operators pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (OJ L 133, 6.5.2014, p. 12). ANNEX I ANNEX A LIST OF AIR CARRIERS WHICH ARE BANNED FROM OPERATING WITHIN THE UNION, WITH EXCEPTIONS (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate (AOC) Number or Operating Licence Number ICAO three letter designator State of the Operator AVIOR AIRLINES ROI-RNR-011 ROI Venezuela BLUE WING AIRLINES SRBWA-01/2002 BWI Suriname IRAN ASEMAN AIRLINES FS-102 IRC Islamic Republic of Iran IRAQI AIRWAYS 001 IAW Iraq MED-VIEW AIRLINE MVA/AOC/10-12/05 MEV Nigeria AIR ZIMBABWE (PVT) LTD 177/04 AZW Zimbabwe All air carriers certified by the authorities with responsibility for regulatory oversight of Afghanistan, including Islamic Republic of Afghanistan AFGHAN JET INTERNATIONAL AIRLINES AOC 008 AJA Islamic Republic of Afghanistan ARIANA AFGHAN AIRLINES AOC 009 AFG Islamic Republic of Afghanistan EAST HORIZON AIRLINES AOC 1013 EHN Islamic Republic of Afghanistan KAM AIR AOC 001 KMF Islamic Republic of Afghanistan SAFI AIRWAYS AOC 181 SFW Islamic Republic of Afghanistan All air carriers certified by the authorities with responsibility for regulatory oversight of Angola, with the exception of TAAG Angola Airlines put in Annex B, including Republic of Angola AEROJET AO 008-01/11 TEJ Republic of Angola AIR GICANGO 009 Unknown Republic of Angola AIR JET AO 006-01/11-MBC MBC Republic of Angola AIR NAVE 017 Unknown Republic of Angola AIR26 AO 003-01/11-DCD DCD Republic of Angola ANGOLA AIR SERVICES 006 Unknown Republic of Angola DIEXIM 007 Unknown Republic of Angola FLY540 AO 004-01 FLYA Unknown Republic of Angola GIRA GLOBO 008 GGL Republic of Angola HELIANG 010 Unknown Republic of Angola HELIMALONGO AO 005-01/11 Unknown Republic of Angola MAVEWA 016 Unknown Republic of Angola SONAIR AO 002-01/10-SOR SOR Republic of Angola All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Congo, including Republic of Congo AERO SERVICE RAC06-002 RSR Republic of Congo CANADIAN AIRWAYS CONGO RAC06-012 Unknown Republic of Congo EMERAUDE RAC06-008 Unknown Republic of Congo EQUAFLIGHT SERVICES RAC 06-003 EKA Republic of Congo EQUAJET RAC06-007 EKJ Republic of Congo EQUATORIAL CONGO AIRLINES S.A. RAC 06-014 Unknown Republic of Congo MISTRAL AVIATION RAC06-011 Unknown Republic of Congo TRANS AIR CONGO RAC 06-001 TSG Republic of Congo All air carriers certified by the authorities with responsibility for regulatory oversight of Democratic Republic of Congo (DRC), including Democratic Republic of Congo (DRC) AIR FAST CONGO 409/CAB/MIN/TVC/0112/2011 Unknown Democratic Republic of Congo (DRC) AIR KASAI 409/CAB/MIN/TVC/0053/2012 Unknown Democratic Republic of Congo (DRC) AIR KATANGA 409/CAB/MIN/TVC/0056/2012 Unknown Democratic Republic of Congo (DRC) AIR TROPIQUES 409/CAB/MIN/TVC/00625/2011 Unknown Democratic Republic of Congo (DRC) BLUE AIRLINES 106/CAB/MIN/TVC/2012 BUL Democratic Republic of Congo (DRC) BLUE SKY 409/CAB/MIN/TVC/0028/2012 Unknown Democratic Republic of Congo (DRC) BUSY BEE CONGO 409/CAB/MIN/TVC/0064/2010 Unknown Democratic Republic of Congo (DRC) COMPAGNIE AFRICAINE D'AVIATION (CAA) 409/CAB/MIN/TVC/0050/2012 Unknown Democratic Republic of Congo (DRC) CONGO AIRWAYS 019/CAB/MIN/TVC/2015 Unknown Democratic Republic of Congo (DRC) DAKOTA SPRL 409/CAB/MIN/TVC/071/2011 Unknown Democratic Republic of Congo (DRC) DOREN AIR CONGO 102/CAB/MIN/TVC/2012 Unknown Democratic Republic of Congo (DRC) GOMAIR 409/CAB/MIN/TVC/011/2010 Unknown Democratic Republic of Congo (DRC) KIN AVIA 409/CAB/MIN/TVC/0059/2010 Unknown Democratic Republic of Congo (DRC) KORONGO AIRLINES 409/CAB/MIN/TVC/001/2011 KGO Democratic Republic of Congo (DRC) MALU AVIATION 098/CAB/MIN/TVC/2012 Unknown Democratic Republic of Congo (DRC) MANGO AIRLINES 409/CAB/MIN/TVC/009/2011 Unknown Democratic Republic of Congo (DRC) SERVE AIR 004/CAB/MIN/TVC/2015 Unknown Democratic Republic of Congo (DRC) SERVICES AIR 103/CAB/MIN/TVC/2012 Unknown Democratic Republic of Congo (DRC) SWALA AVIATION 409/CAB/MIN/TVC/0084/2010 Unknown Democratic Republic of Congo (DRC) TRANSAIR CARGO SERVICES 409/CAB/MIN/TVC/073/2011 Unknown Democratic Republic of Congo (DRC) WILL AIRLIFT 409/CAB/MIN/TVC/0247/2011 Unknown Democratic Republic of Congo (DRC) All air carriers certified by the authorities with responsibility for regulatory oversight of Djibouti, including Djibouti DAALLO AIRLINES Unknown DAO Djibouti All air carriers certified by the authorities with responsibility for regulatory oversight of Equatorial Guinea, including Equatorial Guinea CEIBA INTERCONTINENTAL 2011/0001/MTTCT/DGAC/SOPS CEL Equatorial Guinea CRONOS AIRLINES 2011/0004/MTTCT/DGAC/SOPS Unknown Equatorial Guinea All air carriers certified by the authorities with responsibility for regulatory oversight of Eritrea, including Eritrea ERITREAN AIRLINES AOC No 004 ERT Eritrea NASAIR ERITREA AOC No 005 NAS Eritrea All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Gabon, with the exception of Afrijet and SN2AG put in Annex B, including Republic of Gabon AFRIC AVIATION 010/MTAC/ANAC-G/DSA EKG Republic of Gabon ALLEGIANCE AIR TOURIST 007/MTAC/ANAC-G/DSA LGE Republic of Gabon NATIONALE REGIONALE TRANSPORT (N.R.T) 008/MTAC/ANAC-G/DSA NRG Republic of Gabon SKY GABON 009/MTAC/ANAC-G/DSA SKG Republic of Gabon SOLENTA AVIATION GABON 006/MTAC/ANAC-G/DSA SVG Republic of Gabon TROPICAL AIR-GABON 011/MTAC/ANAC-G/DSA Unknown Republic of Gabon All air carriers certified by the authorities with responsibility for regulatory oversight of Indonesia, with the exception of Garuda Indonesia, Airfast Indonesia, Ekspres Transportasi Antarbenua, Indonesia Air Asia, Citilink, Lion Air and Batik Air, including Republic of Indonesia AIR BORN INDONESIA 135-055 Unknown Republic of Indonesia AIR PACIFIC UTAMA 135-020 Unknown Republic of Indonesia ALDA TRANS PAPUA 135-056 Unknown Republic of Indonesia ALFA TRANS DIRGANTARA 135-012 Unknown Republic of Indonesia AMA 135-054 Unknown Republic of Indonesia ANGKASA SUPER SERVICE 135-050 LBZ Republic of Indonesia ASI PUDJIASTUTI 135-028 SQS Republic of Indonesia AVIASTAR MANDIRI 135-029 VIT Republic of Indonesia DABI AIR NUSANTARA 135-030 Unknown Republic of Indonesia DERAYA AIR TAXI 135-013 DRY Republic of Indonesia DERAZONA AIR SERVICE 135-010 DRZ Republic of Indonesia EASTINDO 135-038 ESD Republic of Indonesia ELANG LINTAS INDONESIA 135-052 Unknown Republic of Indonesia ELANG NUSANTARA AIR 135-053 Unknown Republic of Indonesia ENGGANG AIR SERVICE 135-045 Unknown Republic of Indonesia ERSA EASTERN AVIATION 135-047 Unknown Republic of Indonesia GATARI AIR SERVICE 135-018 GHS Republic of Indonesia HEVILIFT AVIATION 135-042 Unknown Republic of Indonesia INDONESIA AIR ASIA EXTRA 121-054 Unknown Republic of Indonesia INDONESIA AIR TRANSPORT 121-034 IDA Republic of Indonesia INDO STAR AVIATION 135-057 Unknown Republic of Indonesia INTAN ANGKASA AIR SERVICE 135-019 Unknown Republic of Indonesia JAYAWIJAYA DIRGANTARA 121-044 JWD Republic of Indonesia JOHNLIN AIR TRANSPORT 135-043 JLB Republic of Indonesia KAL STAR AVIATION 121-037 KLS Republic of Indonesia KARTIKA AIRLINES 121-003 KAE Republic of Indonesia KOMALA INDONESIA 135-051 Unknown Republic of Indonesia KURA-KURA AVIATION 135-016 KUR Republic of Indonesia MARTA BUANA ABADI 135-049 Unknown Republic of Indonesia MATTHEW AIR NUSANTARA 135-048 Unknown Republic of Indonesia MIMIKA AIR 135-007 Unknown Republic of Indonesia MY INDO AIRLINES 121-042 Unknown Republic of Indonesia NAM AIR 121-058 Unknown Republic of Indonesia NATIONAL UTILITY HELICOPTER 135-011 Unknown Republic of Indonesia NUSANTARA AIR CHARTER 121-022 SJK Republic of Indonesia PEGASUS AIR SERVICES 135-036 Unknown Republic of Indonesia PELITA AIR SERVICE 121-008 PAS Republic of Indonesia PENERBANGAN ANGKASA SEMESTA 135-026 Unknown Republic of Indonesia PURA WISATA BARUNA 135-025 Unknown Republic of Indonesia RIAU AIRLINES 121-016 RIU Republic of Indonesia SAYAP GARUDA INDAH 135-004 Unknown Republic of Indonesia SMAC 135-015 SMC Republic of Indonesia SPIRIT AVIATION SENTOSA 135-058 Unknown Republic of Indonesia SRIWIJAYA AIR 121-035 SJY Republic of Indonesia SURYA AIR 135-046 Unknown Republic of Indonesia TRANSNUSA AVIATION MANDIRI 121-048 TNU Republic of Indonesia TRANSWISATA PRIMA AVIATION 135-021 TWT Republic of Indonesia TRAVEL EXPRESS AVIATION SERVICE 121-038 XAR Republic of Indonesia TRAVIRA UTAMA 135-009 TVV Republic of Indonesia TRI MG-INTRA ASIA AIRLINES 121-018 TMG Republic of Indonesia TRI MG-INTRA ASIA AIRLINES 135-037 Unknown Republic of Indonesia TRIGANA AIR SERVICE 121-006 TGN Republic of Indonesia UNINDO 135-040 Unknown Republic of Indonesia WESTSTAR AVIATION INDONESIA 135-059 Unknown Republic of Indonesia WING ABADI AIRLINES 121-012 WON Republic of Indonesia All air carriers certified by the authorities with responsibility for regulatory oversight of the Kyrgyz Republic, including Kyrgyz Republic AIR BISHKEK (formerly EASTOK AVIA) 15 EAA Kyrgyz Republic AIR MANAS 17 MBB Kyrgyz Republic AVIA TRAFFIC COMPANY 23 AVJ Kyrgyz Republic CENTRAL ASIAN AVIATION SERVICES (CAAS) 13 CBK Kyrgyz Republic HELI SKY 47 HAC Kyrgyz Republic AIR KYRGYZSTAN 03 LYN Kyrgyz Republic MANAS AIRWAYS 42 BAM Kyrgyz Republic S GROUP INTERNATIONAL (formerly S GROUP AVIATION) 45 IND Kyrgyz Republic SKY BISHKEK 43 BIS Kyrgyz Republic SKY KG AIRLINES 41 KGK Kyrgyz Republic SKY WAY AIR 39 SAB Kyrgyz Republic TEZ JET 46 TEZ Kyrgyz Republic VALOR AIR 07 VAC Kyrgyz Republic All air carriers certified by the authorities with responsibility for regulatory oversight of Liberia. Liberia All air carriers certified by the authorities with responsibility for regulatory oversight of Libya, including Libya AFRIQIYAH AIRWAYS 007/01 AAW Libya AIR LIBYA 004/01 TLR Libya BURAQ AIR 002/01 BRQ Libya GHADAMES AIR TRANSPORT 012/05 GHT Libya GLOBAL AVIATION AND SERVICES 008/05 GAK Libya LIBYAN AIRLINES 001/01 LAA Libya PETRO AIR 025/08 PEO Libya All air carriers certified by the authorities with responsibility for regulatory oversight of Nepal, including Republic of Nepal AIR DYNASTY HELI. S. 035/2001 Unknown Republic of Nepal AIR KASTHAMANDAP 051/2009 Unknown Republic of Nepal BUDDHA AIR 014/1996 BHA Republic of Nepal FISHTAIL AIR 017/2001 Unknown Republic of Nepal GOMA AIR 064/2010 Unknown Republic of Nepal HIMALAYA AIRLINES 084/2015 Unknown Republic of Nepal MAKALU AIR 057A/2009 Unknown Republic of Nepal MANANG AIR PVT LTD 082/2014 Unknown Republic of Nepal MOUNTAIN HELICOPTERS 055/2009 Unknown Republic of Nepal MUKTINATH AIRLINES 081/2013 Unknown Republic of Nepal NEPAL AIRLINES CORPORATION 003/2000 RNA Republic of Nepal SAURYA AIRLINES 083/2014 Unknown Republic of Nepal SHREE AIRLINES 030/2002 SHA Republic of Nepal SIMRIK AIR 034/2000 Unknown Republic of Nepal SIMRIK AIRLINES 052/2009 RMK Republic of Nepal SITA AIR 033/2000 Unknown Republic of Nepal TARA AIR 053/2009 Unknown Republic of Nepal YETI AIRLINES DOMESTIC 037/2004 NYT Republic of Nepal All air carriers certified by the authorities with responsibility for regulatory oversight of Sao Tome and Principe, including Sao Tome and Principe AFRICA'S CONNECTION 10/AOC/2008 ACH Sao Tome and Principe STP AIRWAYS 03/AOC/2006 STP Sao Tome and Principe All air carriers certified by the authorities with responsibility for regulatory oversight of Sierra Leone, including Sierra Leone AIR RUM, LTD Unknown RUM Sierra Leone DESTINY AIR SERVICES, LTD Unknown DTY Sierra Leone HEAVYLIFT CARGO Unknown Unknown Sierra Leone ORANGE AIR SIERRA LEONE LTD Unknown ORJ Sierra Leone PARAMOUNT AIRLINES, LTD Unknown PRR Sierra Leone SEVEN FOUR EIGHT AIR SERVICES LTD Unknown SVT Sierra Leone TEEBAH AIRWAYS Unknown Unknown Sierra Leone All air carriers certified by the authorities with responsibility for regulatory oversight of Sudan, including Republic of Sudan ALFA AIRLINES SD 54 AAJ Republic of the Sudan BADR AIRLINES 35 BDR Republic of the Sudan BLUE BIRD AVIATION 11 BLB Republic of the Sudan ELDINDER AVIATION 8 DND Republic of the Sudan GREEN FLAG AVIATION 17 Unknown Republic of the Sudan HELEJETIC AIR 57 HJT Republic of the Sudan KATA AIR TRANSPORT 9 KTV Republic of the Sudan KUSH AVIATION CO. 60 KUH Republic of the Sudan NOVA AIRWAYS 46 NOV Republic of the Sudan SUDAN AIRWAYS CO. 1 SUD Republic of the Sudan SUN AIR 51 SNR Republic of the Sudan TARCO AIR 56 TRQ Republic of the Sudan (1) Air carriers listed in Annex A could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. ANNEX II ANNEX B LIST OF AIR CARRIERS WHICH ARE SUBJECT TO OPERATIONAL RESTRICTIONS WITHIN THE UNION (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate (AOC) Number ICAO three letter designator State of the Operator Aircraft type restricted Registration mark(s) and, when available, construction serial number(s) of restricted aircraft State of registry TAAG ANGOLA AIRLINES 001 DTA Republic of Angola All fleet with the exception of: aircraft of type Boeing B737-700, aircraft of type Boeing B777-200, aircraft of type Boeing B777-300 and aircraft of type Boeing B777-300ER. All fleet with the exception of: aircraft within the Boeing B737-700 fleet, as mentioned on the AOC; aircraft within the Boeing B777-200 fleet, as mentioned on the AOC; aircraft within the Boeing B777-300 fleet, as mentioned on the AOC and aircraft within the Boeing B777-300ER fleet, as mentioned on the AOC. Republic of Angola AIR SERVICE COMORES 06-819/TA-15/DGACM KMD Comoros All fleet with the exception of: LET 410 UVP. All fleet with the exception of: D6-CAM (851336). Comoros AFRIJET BUSINESS SERVICE (2) 002/MTAC/ANAC-G/DSA ABS Republic of Gabon All fleet with the exception of: 2 aircraft of type Falcon 50, 2 aircraft of type Falcon 900. All fleet with the exception of: TR-LGV; TR-LGY; TR-AFJ; TR-AFR. Republic of Gabon NOUVELLE AIR AFFAIRES GABON (SN2AG) 003/MTAC/ANAC-G/DSA NVS Republic of Gabon All fleet with the exception of: 1 aircraft of type Challenger CL-601, 1 aircraft of type HS-125-800. All fleet with the exception of: TR-AAG, ZS-AFG. Republic of Gabon; Republic of South Africa IRAN AIR FS100 IRA Islamic Republic of Iran All aircraft of type Fokker F100 and of type Boeing B747 Aircraft of type Fokker F100 as mentioned on the AOC; aircraft of type Boeing B747 as mentioned on the AOC Islamic Republic of Iran AIR KORYO GAC-AOC/KOR-01 KOR Democratic People's Republic of Korea All fleet with the exception of: 2 aircraft of type TU- 204. All fleet with the exception of: P-632, P-633. Democratic People's Republic of Korea (1) Air carriers listed in Annex B could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. (2) Afrijet is only allowed to use the specific aircraft mentioned for its current level of operations within the Union.